Exhibit 10.8

SECURITY AGREEMENT

This security agreement (the “Security Agreement”) is made and given as of this
7th day of December, 2010, by Biovest International, Inc., a Delaware
corporation with a place of business at 8500 Evergreen Boulevard NW, Coon
Rapids, MN 55433 (the “Borrower”) in favor of THE ECONOMIC DEVELOPMENT AUTHORITY
IN AND FOR THE CITY OF COON RAPIDS, a municipal corporation under the laws of
Minnesota, with its offices at 11155 Robinson Drive, Coon Rapids, Minnesota,
55433, and its endorsees, successors and assigns (the “Lender”).

R E C I T A L S

A. Lender and Borrower have entered into a certain Loan Agreement, dated as of
the date hereof (the “Loan Agreement”), pursuant to which Lender will loan to
Borrower no more than One Hundred Three Thousand and no/100ths dollars
($103,000) (the “Loan”) to finance tenant improvements described on Exhibit A
attached hereto, and to be located at the property legally described as TRACT B
R.L.S. NO 86 (the “Property”). Borrower’s payment obligations under the Loan
Agreement will be evidenced by a promissory note (the “Note”) dated as of the
date hereof.

B. As security for the repayment of the Loan, Lender has required that Borrower
execute and deliver to Lender this Security Agreement granting a security
interest to Lender in the equipment (the “Equipment”) as described on Exhibit A
attached hereto, and located at the Property.

C. The Note, this Security Agreement, and any other instruments or documents
given as security for the Loan are herein referred to as the “Loan Documents”.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged by Borrower, it is agreed as follows:

1. Grant of Security Interest. As security for the payment and performance of
the Note and all other liabilities, obligations, and indebtedness of Borrower to
Lender due or to become due, direct or indirect, absolute or contingent, joint
or several, howsoever created, now or hereafter at any time created, arising, or
evidenced under or pursuant to the Note or this Agreement or any other document
or instrument evidencing or securing the Note, Borrower does hereby transfer,
assign, and grant to Lender a security interest in all of Borrower’s right,
title, and interest in and to the collateral described on Exhibit B hereto
(hereinafter collectively referred to as the “Collateral”), whether now owned or
hereafter acquired or arising, including any proceeds from the disposition of
the Collateral.

2. Borrower’s Representations, Warranties and Covenants. Borrower represents,
warrants, covenants, and agrees:

(a) Organization. Borrower is a corporation, validly existing and in good
standing under the laws of the state of Deleware, and Borrower has full power
and authority to execute, deliver, and perform the Loan Documents, and to own
its property and conduct its business as presently conducted and as proposed to
be conducted.

 

1



--------------------------------------------------------------------------------

(b) Authorization. The execution, delivery, and performance of this Security
Agreement have been duly authorized by all necessary action and will not:

(i) require any consent or approval of any entity that has not been obtained; or

(ii) violate any provision of any indenture, contract, agreement, or instrument
to which Borrower is a party or by which it is bound.

(c) Performance by Borrower. Unless Borrower obtains Lender’s prior written
consent, Borrower shall not:

(i) terminate its interest in any of the Collateral; or

(ii) sell, transfer, or assign, or offer to sell, transfer or assign all or any
part of the Collateral or permit all or any part of the Collateral to be sold,
transferred, or assigned; or

(iii) remove or consent to the removal of any of the Equipment from the
Property.

(d) Title to Collateral. Borrower shall keep good marketable title to all of the
Collateral, and none of the Collateral is subject to any lien or security
interest except for the security interest created by this Security Agreement and
other security interests consented to in writing by Lender. Borrower has not
granted, and will not grant or permit to exist, any lien or security interests
in all or a portion of the Collateral other than the liens in favor of Lender
and other liens consented to in writing by Lender. Borrower shall defend the
Collateral against all claims and demands of all and any other persons at any
time claiming any interest therein adverse to Lender.

(e) Actions and Proceedings. There are no actions at law, suits in equity, or
other proceedings pending before or expected to be filed with any governmental
agency, commission, bureau, tribunal, or other arbitration proceedings against
or affecting Borrower that if adversely determined would adversely affect
Borrower’s interest in the Collateral or would adversely affect the rights of
Borrower to pledge and assign all or a part of the Collateral or the rights and
security afforded Lender hereunder.

(f) Insurance. Borrower agrees it will keep the Equipment insured at all times
against loss by fire and other hazards concerning which, in the judgment of
Lender, insurance protection is reasonably necessary and in amounts sufficient
to protect against loss or damage of the Equipment. Such policy or policies will
contain a loss payable clause in favor of Lender or its successors or assigns,
in form satisfactory to Lender, provided, however, that Borrower may, at its
reasonable discretion, self-insure the Equipment.

 

2



--------------------------------------------------------------------------------

(g) No Fixture. If any of the Collateral is or becomes a fixture, Borrower
agrees to furnish Lender, at Lender’s request, with a statement or statements
signed by all persons who have or claim an interest in the real estate
concerned, which statements shall provide that the signer consents to the
security interest created hereby and disclaims any interest in the Collateral as
fixtures.

(h) Understandings Regarding Collateral. Borrower acknowledges that the
Collateral is of the design, capacity, and manufacture specified for and by
Borrower, and that Borrower is satisfied that the same is suitable for its
intended purposes. Borrower further acknowledges and agrees that Lender has not
made, and does not make, any representation, warranty, or covenant with respect
to merchantability, fitness for any purpose, durability, patent, copyright or
trademark infringement, suitability, or capability of any item of Collateral in
any respect or in connection with any other purpose or use of Borrower, or any
other representation, warranty, or covenant of any kind or character expressed
or implied with respect thereto. Borrower accordingly agrees not to assert any
claim whatsoever against Lender based thereon. Borrower further agrees,
regardless of cause, not to assert any claim whatsoever against Lender for loss
of anticipatory profits or consequential damages.

(i) Use of Collateral. The Collateral will be used for its intended business
purpose and will at all times be located at the Property.

(j) Condition of Collateral. Borrower will keep the Collateral in good condition
and repair, reasonable wear and tear excepted, and will permit Lender to enter
upon the Property at reasonable times for the purpose of examining the
Collateral.

(k) Costs of Collection. In the event of any action or proceeding to collect or
realize upon the Collateral or to enforce any of Lender’s rights hereunder,
Borrower shall pay:

(i) all of Lender’s attorneys fees and other legal expenses, with interest
thereon, incurred by Lender;

(ii) all taxes, levies, insurance expenses, and costs of repairs to, or
maintenance of, the Collateral; and

(iii) all costs of Lender incurred in taking possession of, disposing of or
preserving the Collateral after any Event of Default (defined below).

3. Event of Default. Upon the event of a default under the Loan Agreement,
Lender may exercise any remedy available to it under the terms of the Loan
Agreement.

4. Further Assurances. Borrower shall execute and deliver to Lender, promptly
and at Borrower’s expense, Uniform Commercial Code (“Code”) financing statements
and evidence of tax filings and payments, including without limitation a UCC-1
Financing Statement in substantially the form set forth in Exhibit C, attached
hereto. Borrower agrees that: (i) Lender is authorized, at its option, to file a
carbon, photographic, or other reproduction of this Agreement as a financing
statement and that such statement shall be sufficient as a financing statement
under the Code; and (ii) Lender is authorized to file financing statements or
amendments thereto without the signature of Borrower, provided that if a
signature is required by law, then Borrower appoints Lender as Borrower’s
attorney-in-fact to execute any such financing statements.

 

3



--------------------------------------------------------------------------------

5. Cumulative Remedies. All of Lender’s rights and remedies herein are
cumulative and in addition to any rights or remedies available at law or in
equity including the Code, and may be exercised concurrently or separately.
Borrower shall pay all costs, expenses, losses, damages and legal costs
(including attorneys fees) incurred by Lender as a result of enforcing any terms
or conditions of this Agreement.

6. No Liability Imposed on Lender. Lender shall not be obligated to perform or
discharge, nor does it hereby undertake to perform or discharge any obligation,
duty, or liability, nor shall this Agreement operate to place responsibility for
the control, care, or management of the Equipment upon Lender.

7. Indemnification. Borrower agrees to defend, protect, indemnify and hold
Lender harmless of and from any and all liability, loss, and damage that Lender
does, may, or might incur under or by reason of this Agreement, and of and from
any and all claims and demands whatsoever which may be asserted against Lender
by reason of any alleged obligations or undertakings to perform or discharge any
of the terms, covenants, or agreements contained herein. Should Lender incur any
such liability or be required to defend against any such claims or demands, or
should a judgment be entered against Lender, the amount thereof, including
costs, expenses, and reasonable attorneys fees, shall bear interest thereon at
the rate then in effect on the Note, shall be secured hereby, shall be added to
the Loan, and Borrower shall reimburse Lender for the same immediately upon
demand, and upon the failure of Borrower so to do, Lender may declare the Loan
immediately due and payable.

8. Expenses of Lender. All expenses in protecting, storing, warehousing,
insuring, handling, and shipping of the Collateral, all costs of keeping the
Collateral free of liens, encumbrances and security interests (other than the
security interest created by this Agreement) and the removing of the same and
all excise, property, sales, and use taxes imposed by state, federal, or local
authority on any of the Collateral or with respect to the sale thereof, shall be
borne and paid for by Borrower and if Borrower fails to promptly pay any amounts
thereof when due, Lender may, at its option, but shall not be required to, pay
the same, and upon such payment the same shall constitute obligations and shall
bear interest at the rate specified in the Note and shall be secured by the
security interests granted hereunder.

9. Continuing Rights. The rights and powers of Lender hereunder shall continue
and remain in full force effect until the Loan is paid in full.

10. Books and Records. Borrower will permit Lender and its representatives to
examine Borrower’s books and records (including data processing records and
systems) with respect to the Collateral and make copies thereof at any time and
from time to time, and Borrower will furnish such information reports to Lender
and its representatives regarding the Collateral as Lender and its
representatives may from time to time request. Lender shall have the authority,
at any time, to require Borrower to place upon Borrower’s books and records
relating to the Collateral and other rights to payment covered by the security
interest created in this Agreement a notation stating that any such Collateral
and other rights of payment are subject to a security interest in favor of
Lender.

 

4



--------------------------------------------------------------------------------

11. Effect on Other Agreements. Nothing in this Agreement shall be construed to
modify any term of any other agreement to which Lender and Borrower are parties.

12. Release and Indemnification Covenants. Except for any breach of the
representations and warranties of Lender or the negligence or other wrongful act
or omission of the following named parties, Borrower agrees to protect and
defend Lender and the governing body members, officers, agents, servants and
employees thereof, now and forever, and further agrees to hold the aforesaid
harmless from any claim, demand, suit, action or other proceeding whatsoever by
any person or entity whatsoever arising or purportedly arising from the
acquisition, construction, installation, ownership, maintenance, and operation
of the Equipment.

13. Modifications. This Agreement may be modified solely through written
amendments hereto executed by Lender and Borrower and approved by the Minnesota
Department of Employment and Economic Development.

14. Notices and Demands. Any notice, demand, or other communication under this
Agreement by either party to the other shall be sufficiently given or delivered
only if it is dispatched by registered or certified mail, postage prepaid,
return receipt requested, or delivered personally:

 

(a) as to the Lender:   

Coon Rapids EDA

ATTN: Marc Nevinski

11155 Robinson Drive

Coon Rapids, MN 55433

(b) as to the Borrower:                   

Sam Duffy

Biovest International

324 South Hyde Park Ave., Suite 350

Tampa, FL, 33606

 

Mark Hirschel

Biovest International

8500 Evergreen Blvd

Coon Rapids, MN 55433

or at such other address with respect to any party as that party may, from time
to time, designate in writing and forward to the others as provided in this
Section 14.

 

5



--------------------------------------------------------------------------------

15. Conflict of Interests; Representatives Not Individually Liable. No officer
or employee of Lender may acquire any financial interest, direct or indirect, in
this Agreement, the Project, or in any contract related to the Borrower. No
officer, agent, or employee of Lender shall be personally liable to Borrower, or
any successor in interest, in the event of any default or breach by Lender or
for any amount which may become due to Borrower or on any obligation or term of
this Agreement.

16. Binding Effect. The covenants and agreements in this Agreement shall bind
and benefit the heirs, executors, administrators, successors, and assigns of the
parties to this Agreement.

17. Merger. None of the provisions of this Agreement are intended to or shall be
merged by reason of any deed transferring any interest in the Property and any
such deed shall not be deemed to affect or impair the provisions and covenants
of this Agreement.

18. Titles of Articles and Sections. Any titles of the several parts, Articles,
and Sections of this Agreement are inserted for convenience of reference only
and shall be disregarded in construing or interpreting any of its provisions.

19. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall constitute one and the same instrument.

20. Choice of Law and Venue. This Agreement shall be governed by and construed
in accordance with the laws of the state of Minnesota without regard to its
conflict of laws provisions. Any disputes, controversies, or claims arising out
of this Agreement shall be heard in the state or federal courts of Minnesota,
and all parties to this Agreement waive any objection to the jurisdiction of
these courts, whether based on convenience or otherwise.

21. Waiver. The failure of any party to take any action or assert any right or
remedy, or the partial exercise by any party of any right or remedy, shall not
be deemed to be a waiver of such action, right, or remedy if the circumstances
creating such action, right, or remedy continue or repeat.

22. Entire Agreement. This Agreement, with the other Loan Documents constitutes
the entire agreement between the parties pertaining to its subject matter and it
supercedes all prior contemporaneous agreements, representations, and
understandings of the parties pertaining to the subject matter of this
Agreement.

23. Separability. Wherever possible, each provision of this Agreement and each
related document shall be interpreted so that it is valid under applicable law.
If any provision of this Agreement or any related document is to any extent
found invalid by a court or other governmental entity of competent jurisdiction,
that provision shall be ineffective only to the extent of such invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement or any other related document.

24 Immunity. Nothing in this Agreement shall be construed as a waiver by the
City of any immunities, defenses, or other limitations on liability to which the
City is entitled by law, including but not limited to the maximum monetary
limits on liability established by Minnesota Statutes, Chapter 466.

 

6



--------------------------------------------------------------------------------

24. Other Matters. All representations and warranties contained in this
Agreement or in any other agreement between Borrower and Lender shall survive
the execution, delivery and performance of this Agreement and the creation and
payment of any indebtedness to Lender. Borrower waives notice of the acceptance
of this Agreement by Lender.

[Remainder of page intentionally blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lender has caused this Agreement to be duly executed in its
name and behalf and Borrower has caused this Agreement to be duly executed in
its name and behalf as of the date first above written.

THE ECONOMIC DEVELOPMENT AUTHORITY IN AND FOR THE CITY OF COON RAPIDS

By:   /s/ Tim Howe   Tim Howe, Chair By:   /s/ Denise Klint   Denise Klint,
Secretary

 

BIOVEST INTERNATIONAL, INC. By:   /s/ David Moser

Name:

  David Moser

Its:

  Secretary

Approved as to form:

/s/ David Brodie David Brodie, Assistant City Attorney

 

8



--------------------------------------------------------------------------------

EXHIBIT A

EQUIPMENT & TENANT IMPROVEMENTS

 

9



--------------------------------------------------------------------------------

EXHIBIT B

COLLATERAL

 

10



--------------------------------------------------------------------------------

EXHIBIT C

UCC-1

 

11



--------------------------------------------------------------------------------

  

FOR USE BY FILING OFFICER ONLY

 

 

 

STATE OF MINNESOTA UCC-1

FINANCING STATEMENT

This statement is presented for filing pursuant

to Minnesota Statutes 336.9-402

 

DEBTOR

    

Biovest International

8500 Evergreen Blvd

Coon Rapids, MN 55433

 

TIN:         41-1412084        

 

SECURED PARTY

 

The Economic Development Authority

in and for City of Coon Rapids

11155 Robinson Dr.

Coon Rapids, MN 55433

 

COLLATERAL

 

See attached Exhibit B.

  

 

12



--------------------------------------------------------------------------------

RETURN ACKNOWLEDGMENT COPY TO:     Biovest International, Inc. Coon Rapids EDA  
  By:   /s/ David Moser Attn Community Development Director     Name:   David
Moser 11155 Robinson Drive     Its:   Secretary Coon Rapids, MN 55433      

 

13



--------------------------------------------------------------------------------

UCC-1 Financing Statement naming

Biovest International, Inc. as Debtor

and

The Economic Development Authority in and for the City of Coon Rapids, as
Secured Party

Pursuant to the provisions of the Security Agreement dated as of December 7,
2010 (the “Agreement”) between the Debtor and Secured Party, the Debtor does
hereby assign to and grant to the Secured Party all of its right, title and
interest in and to:

See Exhibit B

(the “Equipment”), contract rights (including contract rights pertaining to
performance bonds, fidelity bonds, or insurance contracts) now or hereafter
belonging or in any way pertaining to the Equipment, and all proceeds and
products of the foregoing.

 

14